        Case 2:16-cr-00235-DSC Document 102 Filed 02/21/20 Page 1 of 9



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                )
                                        )
              v.                        ) Criminal No. 16-235
                                        )
GREGORY BROWN, JR.                      )

           GREGORY BROWN, JR’S RESPONSE TO GOVERNMENT’S
            PROPOSED FINDINGS OF FACT AND CONCLUSIONS
           OF LAW REGARDING DUAL SOVEREIGNTY DOCTRINE

      AND NOW, comes the defendant, Gregory Brown, Jr., through his counsel,

David B. Fawcett and First Assistant Michael J. Novara, and respectfully files this

response to the government’s proposed findings of fact and conclusions of law

regarding the dual sovereignty doctrine (Doc. No. 99).

   A. The prosecution offers no authority in which a court declined to apply the
      Bartkus exception under circumstances similar to those presented here.

      While the prosecution has at all times highlighted the dearth of authority in

which the Bartkus exception has been applied, it still has not identified a single

case involving circumstances similar to those presented here – namely, the

employment of teams of state and federal prosecutors, jointly prosecuting the case

in state and federal sovereignties through use of cross-designation procedures. See

Doc. No. 99. There simply is no binding authority requiring this Court to reject Mr.

Brown’s invocation of the Bartkus exception and instead apply the dual sovereignty

doctrine under these unique circumstances.

      The Bartkus dicta should be relied upon as a guiding principle, rather than a

strict legal rule, since it is not a holding but a rationale to support the common
        Case 2:16-cr-00235-DSC Document 102 Filed 02/21/20 Page 2 of 9



sense notion that a change in forum does not necessarily and inflexibly defeat an

individual’s right to protection from a second prosecution. Here, the prosecution,

relying on three factually distinguishable decisions from the Third Circuit Court of

Appeals, argues that the Bartkus dicta provides a legal standard to be applied in all

cases (Doc. No. 99 at 5-8). Two of the Third Circuit decisions were addressed by Mr.

Brown in his Proposed Findings of Fact and Conclusions of Law, United States v.

Piekarsky, 687 F.3d 134, 149 (3d Cir. 2012) and United States v. Berry, 164 F.3d

844 (3d Cir. 1999). See Doc. No. 98 at 17-19. Analysis of Piekarsky and Berry

demonstrates the limited guidance provided by Third Circuit for application of the

Bartkus exception in this case. In both cases, the Court refused to apply the

Bartkus exception, but under circumstances readily distinguishable from the

circumstances presented here, and with the Court expressly declining to craft any

rule for application of the doctrine in future cases. See Doc. No. 98 at 17-19. The

government does not respond to these arguments, but rather cites the cases to show

that the Court of Appeals has defined the contours of the Bartkus exception by the

dicta routinely cited. Doc. No. 99 at 5-8.

      While acknowledging that the Bartkus exception does not and cannot apply

in every case involving federal and state cooperation, Mr. Brown’s contention is that

the exception, if it exists, must apply in this case – where the sovereigns are

employing hybrid prosecution teams in both state and federal forums while

simultaneously claiming the privilege afforded “separate sovereigns.” The




                                             2
        Case 2:16-cr-00235-DSC Document 102 Filed 02/21/20 Page 3 of 9



prosecution cites no case in which the dual sovereignty doctrine was applied to

defeat a double jeopardy claim on these or remotely similar facts.

      The prosecution attempts to undermine Mr. Brown’s argument by claiming

that he is inviting this Court to “create a new standard of law,” but fails to

acknowledge the weakness of its attempt to define the contours of an exception by

decisions in which the exception was not applied. The prosecution’s effort to divine

a rule binding on this Court from inapposite Third Circuit decisions fares no better

with the addition of the third case, United States v. Pungitore, 910 F.2d 1084 (3d

Cir. 1990). Like Berry and Piekarsky, Pungitore is readily distinguishable on its

facts – defendants there could “not point[ ] to anything in the record to substantiate

their claim that federal authorities had any involvement in the [prior state court]

murder trials,” and consequently, their double jeopardy arguments failed.

Pungitore, 910 F.2d at 1106-07. Here, the record involvement of both federal and

state prosecutors in co-prosecuting this case in state court, and now in federal court,

is undisputed.

      The prosecution quotes a footnote in Pungitore (which is again, only more

dicta) to suggest that the Court of Appeals might be in favor of “a bright line test

based on the identity of the prosecuting sovereigns,” but it is not clear that

argument helps the prosecution. The prosecution assumes that “identity of the

prosecuting sovereign” is defined solely by reference to the case caption. Such a

formal approach makes little sense when state and federal prosecutors are

appearing in each other’s sovereignties through the cross-designation process. They



                                           3
        Case 2:16-cr-00235-DSC Document 102 Filed 02/21/20 Page 4 of 9



wear the “hat” of their special designation only as a means to appear in court at the

joint request and agreement of both sovereignties, all the while collecting their

salaries and owing their loyalty to the sovereign that employs them.

      In any event, the Third Circuit opted not to craft a rule for application of the

exception in Pungitore – bright line or not – because the case presented “no factual

predicate for applying an exception to the dual sovereignty doctrine on the basis of

federal-state cooperation,” and “thus, [the Court had] no reason to make a definitive

determination of whether there is any qualification on the doctrine.” Pungitore, 910

F.2d at 1107 n.20. The prosecution’s reliance on Pungitore is puzzling because the

Court could not have been clearer that it was not delineating the contours of an

exception to the dual sovereignty doctrine in cases involving federal-state

cooperation; the case simply did not present a proper vehicle for answering that

question.

   B. This Court should decline to consider the prosecution’s stated reasons for the
      cross-designations where Mr. Brown has not been afforded discovery on this
      issue notwithstanding the prosecution’s waiver of any applicable privilege.

      Mr. Brown argues that the sovereigns have here employed cross-designation

as a means of pooling their prosecutorial resources and extending their control in

this case beyond their respective sovereignties. Doc. No. 98 at 16-17, 19. In a

continuing attempt to distance itself from the public statements of the former U.S.

Attorney David Hickton concerning the joint state and federal decisions regarding

forum and enlistment of joint prosecution teams (see Exhibit AA), the prosecution

insists that there were other reasons for the cross-designations employed here going



                                          4
        Case 2:16-cr-00235-DSC Document 102 Filed 02/21/20 Page 5 of 9



beyond the desire to pool their resources and exercise continued joint prosecutorial

authority. See Doc. No. 99 at 1-2, 4, 9. Even assuming arguendo that the

prosecutors’ subjective reasons for agreeing to the cross-designations matter for

purposes of analyzing the dual sovereignty question,1 the factual dispute concerning

the reasons for the cross-designations must be resolved in Mr. Brown’s favor where

the prosecution has both generated a factual dispute concerning the reasons for the

cross-designations while simultaneously claiming privilege concerning the same.

      Specifically, to show that Shaun Sweeney was cross-designated as a Special

Assistant District Attorney because of his “experience in arson,” and that Rebecca

Walker is now designated as Special Assistant United States Attorney to help

Shaun Sweeney try this case in federal court as quickly as possible, the government

relies on statements of former and current Assistant District Attorneys. See Doc.

No. 99 at 2, 4, 9. At the hearing on Mr. Brown’s motion to dismiss, the government

offered the testimony of Assistant District Attorneys Michael Ahwesh and

Stephanie Ramaley concerning the reasons for and the scope of AUSA Shaun

Sweeney’s involvement in the prior prosecution in state court. The prosecution

predictably cites their testimony, and now Rebecca Walker’s prior claims in the

context of the nolle pros hearing in state court, in support of its arguments that the

dual sovereignty doctrine defeats Mr. Brown’s double jeopardy claim. Id. This

Court should decline the prosecution’s invitation to rely on the statements of




1The prosecution offers no authority to suggest that the reasons for the cross-
designation have any bearing on the analysis.
                                          5
        Case 2:16-cr-00235-DSC Document 102 Filed 02/21/20 Page 6 of 9



prosecutors concerning the reasons for the cross-designations because the

prosecution has invoked privilege to prevent discovery on that very issue.

      A brief recitation of the procedural history of this case is necessary. This

Court will recall that following the hearing in which Mr. Awesh and Ms. Ramaley

were called to testify, Mr. Brown requested the issuance of a subpoena duces tecum

specifically sought “communications and documents” concerning the “reasons and

justification for” Shaun Sweeney’s involvement in the 1997 state court trial, and

“communications and documents seeking authorization or otherwise related in any

way to the decision to have” Rebecca Walker participate in the federal prosecution.

Doc. No. 62 at 8-9. This motion was made specifically due to the factual dispute

created by the testimony offered by the government at the hearing. Doc. No. 62 at 5

(“Given the position now taken by the government, Mr. Brown seeks to subpoena

records of the Department of Justice, U.S. Attorney’s Office for the Western District

of Pennsylvania, and the Allegheny County District Attorney regarding the

coordinated efforts of the state and federal prosecution, as these records have clear

relevance to his motion to dismiss.”). This Court granted the request, and both the

U.S. Attorney’s Office and the Allegheny County District Attorney’s Office swiftly

moved to quash the subpoenas. Doc. Nos. 64, 66.

      In an April 24, 2018, Memorandum Order, this Court denied the motions to

quash, noting that it was “loath to rule on [Mr.] Brown’s motion to dismiss until he

has had a full and fair chance to litigate all of the issues, including Double Jeopardy

and dual sovereignty,” and thus “permitt[ing] him to proceed with his intended



                                          6
         Case 2:16-cr-00235-DSC Document 102 Filed 02/21/20 Page 7 of 9



discovery subject to the Government objecting to the merits of specific requests.”

Doc. No. 70 at 4.

        When it came time to produce documents, the U.S. Attorney’s Office produced

little more than a privilege log. The District Attorney’s Office produced nothing.

Mr. Brown moved to compel the production of responsive documents. Doc. No. 72.

The U.S. Attorney’s office claimed that the responsive documents were privileged

(Doc. No. 76 at 8-17), but not before insisting that the documents were not even

relevant because the Court need not reach the dual sovereignty issue at all. Doc.

No. 76 at 5-7 (“IInformation supposedly relevant to Defendant’s dual sovereignty

arguments, meanwhile, necessarily is of no moment if, as is now clearly the case,

the Double Jeopardy Clause itself does not apply” (emphasis added)).

        Mr. Brown argued in response that the prosecution had waived any

applicable privilege concerning the subject of the employment of joint prosecution

teams in this case “by . . . invo[king the] dual sovereignty doctrine, and specifically

by offering the testimony concerning why AUSA Sweeney assisted in the state

prosecution . . . Representations were also made about ADA Walker’s involvement

in this litigation.” Doc. No. 79 at 13-14.2 This Court avoided questions of privilege

and waiver entirely, denying Mr. Brown’s motion to compel on the grounds

suggested by the government – that the requests pertained to the dual sovereignty




2 Mr.Brown’s arguments in his Reply to Government’s Response to Gregory Brown’s
Motion to Compel Discovery Or, In the Alternative, For In Camera Inspection
concerning waiver of any applicable privilege are hereby incorporated by reference.
See Doc. No. 79.
                                           7
          Case 2:16-cr-00235-DSC Document 102 Filed 02/21/20 Page 8 of 9



doctrine, rather than the question of whether the instant prosecution is a second

jeopardy. Doc. No. 83 at 4-5.

         This Court has since signaled its intention to rule on the dual sovereignty

question as a threshold matter. Mr. Brown is still without discovery – still without

his “full and fair” opportunity to litigate the dual sovereignty issue due to the

prosecution’s invocation of privilege. Meanwhile, the prosecution selectively offers

otherwise privileged information to defeat Mr. Brown’s constitutional claim. The

prosecution has placed this Court in a difficult position – proffering select

statements concerning the reasons for the cross-designations, while claiming

privilege to protect documents concerning that very subject from discovery.

         This Court could avoid the issue entirely by declining to rely on the

government’s proffered testimony and other statements on this subject, due to the

unfairness of denying Mr. Brown discovery on those same issue. Alternatively, this

Court could vacate its prior order denying Mr. Brown’s motion to compel discovery

on this issue, and grant Mr. Brown’s motion to compel, or review the documents in

camera before determining whether they are privileged. In any event, this Court

should not rely on the prosecution’s stated reasons for the cross-designations in this

case because Mr. Brown has been denied a full and fair opportunity to litigate that

issue.

         WHEREFORE, for the reasons set forth above, and in Mr. Brown’s filings at

Doc. Nos. 41, 55, 89, 98, this Court should decline to apply the dual sovereignty




                                             8
        Case 2:16-cr-00235-DSC Document 102 Filed 02/21/20 Page 9 of 9



doctrine in this instance, and find that this prosecution constitutes an

unconstitutional second jeopardy in violation of the Double Jeopardy Clause.



                                        Respectfully submitted,

                                        /s/ David B. Fawcett
                                        David B. Fawcett, Esq.
                                        Pa. Attorney I.D. No. 44494
                                        Reed Smith LLP
                                        Reed Smith Centre
                                        225 Fifth Avenue, Suite 1200
                                        Pittsburgh, PA 15222-2716


                                        /s/ Michael J. Novara
                                        Michael J. Novara
                                        First Assistant Federal Public Defender
                                        Pa. Attorney I.D. No. 66434

                                        /s/ Samantha L. Stern
                                        Samantha L. Stern
                                        Assistant Federal Public Defender
                                        N.Y. Attorney I.D. No. 5025663




                                          9
